Exhibit 10.112

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND
IS DENOTED HEREIN BY *****

Final Draft

 

 

AMENDMENT TO EXCLUSIVE SUPPLY AGREEMENT

 

 

between

Norstel AB

and

Charles & Colvard, Ltd



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Table of Contents

 

Amendment    3 Parties    3 Background    3 1.    Purchase and sale of SiC    3
2.    Repayment of the loan    4 3.    Terms and conditions of purchase    4 4.
   Changes    4 5.    Headings    5 6.    Governing law and disputes    5

Appendices:

Appendix 1 Exclusive Supply Agreement

Appendix 2 Exhibit B PRICING AND PURCHASE QUANTITIES

 

2 / 5



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

AMENDMENT

PARTIES

 

A. Norstel AB, 556672-5346, Ramshällsvägen 15, SE-602 38 Norrköping, Sweden,
(“Norstel”), and

 

B. Charles & Colvard, 300 Perimeter Park, Suite A, Morrisville, North Carolina
27560, USA, (“C&C”)

The Parties have entered into the following amendment (the “Amendment”)
governing certain amendments to an existing Exclusive Supply Agreement dated
14 February 2005, (the “Agreement”). All terms and definitions used in the
Agreement shall, unless otherwise stated herein, have the same meaning in this
Amendment.

This Amendment replaces the amendment dated 7 March 2007 in its entirety.

BACKGROUND

The Parties have mutually agreed to execute this Amendment due to an update of
Norstel’s delivery schedule and capability as of the date of this Amendment and
due to C&C’s wish to limit its purchase of raw material.

 

1. PURCHASE AND SALE OF SIC

 

1.1 The Parties have agreed that all dates and time periods related to purchase
and sale of SiC in the Agreement shall be revoked, unless expressly stated
herein in this Amendment. Purchased quantities and their pricing are based on
Norstel’s ability to deliver quantities with acceptable quality to C&C, as set
out on the revised Exhibit B to the Agreement, which has been attached herein as
Appendix 1 to this Amendment, and supersedes in its entirety the prior Exhibit
B.

 

1.2 Norstel has completed the Phase 2 deliveries in the Agreement, and continues
to deliver quantities to C&C corresponding to Phase 3 in the Agreement.

 

1.3 Upon reaching the aggregate amount of Useable Material according to each
Phase in Appendix 2, Parties will start the next Phase deliveries.

 

1.4

The Initial Term of this Agreement as provided in Section 4.1 of the Agreement
is hereby amended and the Initial Term shall be extended through September 26,
2011. As defined in section 4.2 of the agreement dated February 15, 2005 C&C
shall have an option to extend this agreement for one (1) additional term of
four (4)

 

3 / 5



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

 

years. The commitment of C&C to purchase material from Norstel continues until
(i) the total aggregate amount of ***** grams of Useable Material and respective
invoicing of an aggregate amount of $7,913,144 has been consummated between the
Parties, or (ii) on September 26, 2011, whichever occurs first.

 

2. REPAYMENT OF THE LOAN

 

2.1 Norstel and C&C acknowledge that loan repayments started in 2007 and that
the outstanding amount as of 31 December 2007 was $365,390.39. Norstel shall,
for deliveries of SiC to C&C starting January 1, 2007, repay such portion of the
Loan as a 20% deduction of the cash payments invoiced to C&C and actually paid
by C&C, in the aggregate amount up to the 400,000 USD total of the Loan. For
deliveries of SiC to C&C made after October 1, 2007, Norstel shall repay such
portion of the Loan as a 35% deduction. For deliveries of SiC to C&C made after
March 1, 2008, Norstel shall repay such portion of the Loan as a 30% deduction.
Upon the termination of this Agreement (including additional terms) due to
Norstel’s breach, any portion of the Loan remaining unpaid shall be immediately
due and payable to C&C. The Loan repayments described above shall be the only
repayments required to be made by Norstel.

 

3. SPECIFICATIONS

 

3.2 Exhibit A to the Agreement is amended to delete the last two sentences under
the paragraph entitled “Color and Tone of acceptable material” and to replace it
with the following sentences: “Boule A686, kept by C&C, is the agreed color/tone
master boule. It is graded as *****. Deliveries from Norstel are evaluated
against this master boule. Boule A703 is kept by Norstel, and used as an
indicative color/tone master boule.

 

4. TERMS AND CONDITIONS OF PURCHASE

 

4.1 Norstel shall invoice C&C after the completion of the assessment of useable
material by C&C as set out in Section 2.2 of the Agreement. Payment of each
invoice is due within ten (10) days.

 

5. CHANGES

 

5.1 Changes in and additions to this Amendment must be in writing and signed by
the Parties to be binding.

 

5.2 For avoidance of doubt unless otherwise expressly stated in this Amendment,
the Agreement shall have a continued and unchanged applicability.

 

4 / 5



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

6. HEADINGS

 

6.1 The division of the Amendment into different sections and the inclusion of
headings will not affect the interpretation of this Amendment.

 

7. GOVERNING LAW AND DISPUTES

 

7.1 This Amendment shall be construed in accordance with and be governed by the
laws of Sweden.

 

7.2 Any dispute, controversy or claim arising out of or in connection with this
Amendment, or the breach, termination or invalidity thereof, shall be finally
settled by arbitration administered by the Arbitration Institute of the
Stockholm Chamber of Commerce (the SCC Institute).

 

7.3 The Rules for Expedited Arbitrations of the Arbitration Institute of the
Stockholm Chamber of Commerce shall apply, unless the SCC Institute, taking into
account the complexity of the case, the amount in dispute and other
circumstances, determines, in its discretion, that the Rules of the Arbitration
Institute of the Stockholm Chamber of Commerce shall apply. In the latter case,
the SCC Institute shall also decide whether the arbitral tribunal shall be
composed of one or three arbitrators.

 

7.4 The Place of Arbitration shall be Stockholm. The arbitration proceedings
shall be conducted in the English language, unless otherwise agreed by the
parties involved.

 

7.5 The Amendment in this Section 7 to submit to arbitration and the provisions
on the procedure of such arbitration contained in the sections above shall not
apply in relation to instances where a party in dispute seeks injunctive relief.

 

 

 

NORSTEL AB     CHARLES & COLVARD, LTD

/s/ Iain Jackson 4/3/08

   

/s/ James R. Braun 4/8/08

Iain Jackson     James R. Braun CEO     Vice President – Finance and CFO

 

5 / 5



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Appendix 1 of the Amendment

EXCLUSIVE SUPPLY AGREEMENT

THIS EXCLUSIVE SUPPLY AGREEMENT (“Agreement”) is made and entered into effective
as of the 14th day of February, 2005, by and between Jesperator AB
(“Jesperator”), an entity organized under the laws of Sweden having its address
at Box 255, 178 23 Ekerö, Sweden, with telefax +46 8 560 34354, and Charles &
Colvard, Ltd. (“C&C”), a North Carolina corporation having its address at 300
Perimeter Park, Suite A, Morrisville, North Carolina 27560, telefax +1 919 468
5052.

Recitals

WHEREAS, Jesperator is engaged in the business of developing, manufacturing and
selling silicon carbide material (SiC) for various applications and desires to
supply C&C with SiC; and

WHEREAS, C&C manufactures and markets gemstones fabricated from SiC and desires
to purchase SiC from Jesperator; and

WHEREAS, Jesperator and C&C desire to enter into an Exclusive Supply and Loan
Agreement for Jesperator to supply C&C with SiC and C&C agrees to purchase SiC
from Jesperator as provided herein;

NOW, THEREFORE, the parties hereto, in consideration of the foregoing premises
and the covenants and undertakings herein contained, mutually agree as follows:

1. Exclusivity. During the Initial Term and any Additional Term (as defined
below) of this Agreement, Jesperator (including any affiliates of Jesperator)
shall not sell SiC in any form to any customer other than C&C if Jesperator has
knowledge or has reason to believe that such customer, or its customers, intend
to use such material for the purpose of fabricating, distributing or selling
faceted jewels or gemstones. Upon termination of this Agreement pursuant to
Section 4.3 hereof due to a material breach by Jesperator, Jesperator (including
any affiliates of Jesperator) agrees that for the period equal to the Initial
Term and the Additional Term, Jesperator shall not sell SiC to any customer if
Jesperator has knowledge or has reason to believe that such customer, or its
customers, intend to use such material for the purpose of fabricating,
distributing or selling faceted jewels or gemstones. This condition, however, is
only valid in case C&C continues to stay in the business of fabricating,
distribution and selling faceted jewels or gemstones made from SiC and is only
valid to the extent it is not in violation of any applicable law in Sweden or in
any other relevant jurisdiction.

2. Purchase and Sale of SiC

2.1 Minimum Purchase and Sale Quantities. (a) Minimum Quantities. C&C shall
purchase from Jesperator and Jesperator shall sell to C&C SiC meeting the
specifications for useable material set out on Exhibit A, in the minimum
quantities (“Minimum Quantities”) and at the prices set out on Exhibit B during
the periods set forth therein. (b) Minimum Quantities Subject to Capacity. If
and to the extent that Jesperator has the production capacity to deliver up to
the minimum quantities subject to capacity set out on Exhibit B (the “Minimum
Quantities Subject to Capacity”), C&C shall purchase from Jesperator and
Jesperator shall sell to C&C such Minimum Quantities Subject to Capacity of SiC
meeting the specifications for useable material set out on Exhibit A during the
periods set forth in Exhibit B. (c) Minimum Quantities Subject to Capacity
Commencing September 1, 2006. Commencing September 1, 2006, such Minimum
Quantities Subject to Capacity shall, subject to Jesperator’s production
capacity, be amount set forth in Exhibit B. No later than 90 days prior to the



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

end of each calendar quarter, Jesperator shall inform C&C of its expected
production capacity of SiC meeting the specifications set forth on Exhibit A for
the upcoming quarter.

2.2 Useable Material Assessment. Within 10 days of receipt of SiC from
Jesperator, C&C shall grade all SiC received from Jesperator according to the
specifications set out on Exhibit A. C&C shall provide regular feedback to
Jesperator concerning the grading of all SiC. Upon Jesperator’s request and at
Jesperator’s expense, SiC not meeting the minimum specifications for useable
material shall be returned to Jesperator for analysis. All SiC delivered to C&C
and not returned to Jesperator at its expense shall be the property of C&C.

3. Loan to Purchase HTCVD Reactor and Equipment.

3.1 Loan. Concurrent with the execution of this Agreement and as a condition
precedent to its effectiveness, C&C shall loan to Jesperator the sum of 400,000
USD (the “Loan”), to be used and repaid by Jesperator in accordance with the
terms of this Agreement. The Loan shall not bear interest.

3.2 Use of Proceeds of the Loan. Jesperator shall use the proceeds of the Loan
to acquire an HTCVD Reactor (“Reactor”) and equipment to install and operate
Reactor (“Equipment”). If the cost of Reactor and Equipment exceed 400,000 USD,
Jesperator shall be responsible for such additional purchase price from its own
funds.

3.3 Repayment of the Loan. Jesperator shall, for deliveries of SiC to C&C made
after December 31, 2005, repay such portion of the Loan as a 35% deduction of
the cash payments invoiced to C&C and actually paid by C&C, in the aggregate
amount up to the 400,000 USD total of the Loan. Upon the termination of this
Agreement (including additional terms) due to Jesperator’s breach, any portion
of the Loan remaining unpaid shall be immediately due and payable to C&C. The
Loan repayments described above shall be the only repayments required to be made
by Jesperator.

3.4 Default in Repayment. Upon default by Jesperator in repayment of the Loan,
which default exists on or following June 1, 2006 and is not cured within ninety
(90) days of written notice thereof by C&C to Jesperator, C&C may declare the
total unpaid balance due and payable, or may, in lieu of further repayment of
the loan convert any unpaid portion of the Loan into equity in Jesperator
pursuant to Section 3.5 below.

3.5 Conversion to Equity. In the event C&C elects to convert the unpaid portion
of the Loan to equity pursuant to Section 3.4 above, a new selected issue of
shares shall be directed to C & C by Jesperator whereby C & C shall subscribe
for such shares and pay the subscription price by way of setting off in full the
unpaid portion of the Loan against the issue price. The number of shares of
Common Stock of Jesperator (“Common Stock”) to be issued shall be calculated
according to the following formula:

 

X

   =  

DO

            SO      CV            

 

Where:      X    =    number of shares of Common Stock to be issued SO    =   
Number of shares of Common Stock outstanding DO    =    Principal amount of the
Loan outstanding CV    =    Attributed equity valuation of Jesperator based upon
price in most recent private placement or the public bid price for the Common
Stock at the end of the month in which such election occurs, if the Common Stock
is publicly traded. If there has been no private placement or public offering of
Common Stock, then CV shall equal



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

      10,000,000 Euro, increased by any capital contribution made into
Jesperator after the date of this Agreement.

Any election to convert the unpaid portion of the Loan to equity shall be made
by written notice to Jesperator, delivered no later than the 20th of a calendar
month; the pricing shall be made on the last business day of such month at
Jesperator’s notice address, and the shares issued as soon thereafter as
practicable.

3.6 Restrictions on C&C’s Ownership of Equity Following Conversion of Debt. C&C
shall not sell, mortgage, transfer, assign or otherwise encumber the shares
issued as a result of the conversion of the Loan to Common Stock for a period of
two (2) years following issuance; provided, however, that in the event
Jesperator or its shareholders enters into any merger, stock or asset sale
resulting in the transfer of control in Jesperator or its principal business
during such period, the shares of Common Stock owned by C&C shall be entitled to
participate in any such transaction equally with other shares of Common Stock.
Jesperator or its designated party may, at Jesperator’s option, repurchase its
Common Stock issued pursuant to Section 3.5 at any time within six months of
such purchase by C&C at a price equal to the full amount of the unpaid Loan. In
addition, C&C agrees that until July 1, 2008, in the event that any shareholder
of Jesperator owning more than 10% of its Common Stock enters into any agreement
restricting the sale or transfer of its shares in connection with a private
placement or public offering of the Common Stock of Jesperator, shares of the
Common Stock owned by C&C shall be subject to the same restrictions and
conditions. Any share certificate for Common Stock issued to C&C may bear a
legend describing these restrictions.

4. Term and Termination

4.1 Initial Term. The term of this Agreement shall extend through February 28,
2008 unless sooner terminated in accordance with Section 4.3 or by written
mutual consent of both parties.

4.2 Additional Term. C&C shall have an option to extend this Agreement for one
(1) additional term of four (4) years. Such option shall become exercisable at
any time by written notice given no less than ninety (90) days prior to
expiration of the initial term.

4.3 Termination. In the event of a material breach by either party under this
Agreement of any obligation to the other party, the other party may terminate
this Agreement upon written notice if the breach is not cured within ninety
(90) days after giving written notice to the party in breach setting out the
nature of the breach in reasonable detail. Sections 1, 3.3, 3.4, 3.5, 3.6, 4.3,
5.8, 6, 7.7, 7.8 and 7.9 shall survive any termination of this Agreement.

5. Terms and Conditions of Purchase

5.1 Standard Orders. C&C agrees to accept and purchase and Jesperator shall sell
and ship such minimum monthly quantities of SiC in the indicated periods meeting
the specifications as provided in the Agreement. C&C shall submit a detailed
specification of types and quantities at least 30 days before the start of the
month in question

5.2 Additional Orders. C&C shall submit any additional orders for SiC exceeding
the minimum quantities set forth in Exhibit B at least ninety (90) days prior to
the requested shipping date. Subject to the foregoing, Jesperator shall use all
reasonable efforts to ship the requested SiC on or before the date requested by
C&C in its order.

5.3 Invoicing and Payment. Jesperator shall invoice C&C upon shipment of SiC.
Payment of each invoice is due within thirty (30) days after the completion of
the assessment of useable material by C&C as set out in Section 2.2.



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

5.4 Taxes or Duties. C&C shall not be liable for any applicable sales, use taxes
or other taxes or duties of any nature imposed by any governmental authority
with respect to purchases of SiC under this Agreement.

5.5 Shipping Expenses. All shipping expenses, including insurance against loss
or damage in transit, will be invoiced to and paid by Jesperator. Material shall
be shipped by Jesperator F.O.B. to any U.S. location designated by C&C.

5.6 Force Majeure. Jesperator shall not be liable for or be in default of this
Agreement for any delay in delivery or failure to perform due to strike,
lockout, riot, war, fire, act of God, act of terrorism or compliance with any
law, regulation, order or direction, whether valid or invalid, of any
governmental authority or instrumentality thereof. C&C agrees that such delay in
delivery or failure to perform any part of this Agreement shall not be grounds
to terminate or refuse to comply with any provisions hereof and no penalty of
any kind shall be effective against Jesperator for such delay or failure;
provided, however, that if such delay or failure extends beyond three (3) months
from the originally scheduled date either party may, with written notice to the
other, terminate this Agreement without further liability.

5.7 Warranty. All standard “material sales grade” products supplied by
Jesperator under this Agreement shall conform to the specifications in Exhibit
A, or as may otherwise be agreed in writing by Jesperator and C&C.
Non-conforming products as defined in Exhibit A shall be replaced by Jesperator
upon return of the defective product, if such product is returned within 90 days
after shipment; such replacement shall be C&C’s sole remedy for breach of the
foregoing warranty. All scrap material and non-standard products supplied under
this Agreement will be supplied “as is”. Except as provided above, Jesperator
makes no warranty of any kind with respect to any material supplied hereunder
and disclaims any implied warranties including any warranties of merchantability
or fitness for a particular purpose or non-infringement of patent or similar
rights.

5.8 Consequential Damages. In no event shall either party be liable to the other
for incidental, consequential or special loss or damages of any kind, however
caused, or any punitive damages.

5.9 Intellectual Property Rights. C&C warrants that Jesperator’s proposed method
of manufacturing SiC, as disclosed to C&C, does not infringe any intellectual
property rights belonging to C&C, and further represents that C&C, without
investigation, has no knowledge or information causing it to believe that such
method infringes any intellectual property rights belonging to any third party.
C&C further warrants that C&C is licensed for the full term of this Agreement to
use, and to permit a third party manufacturer (including Jesperator), to use the
intellectual property rights set forth on Exhibit C for the manufacture of SiC,
and agrees to permit Jesperator to do so for the purposes of Jesperator’s
performance under this Agreement. Jesperator represents and warrants that it
must use such intellectual property in order to manufacture SiC meeting the
specifications set out in this Agreement. Jesperator shall not allow any other
party, including affiliates, to use or sublicense the use of such intellectual
property. Any use of such intellectual property rights by any affiliate of
Jesperator, or by Jesperator other than to produce SiC for C&C pursuant to this
Agreement, is strictly prohibited and shall constitute a material breach of this
Agreement. Other than as disclosed by C&C to Jesperator in documents publicly
filed by C&C with the Securities & Exchange Commission, there are no license
agreements between C&C and Cree, Inc. C&C further warrants that to C&C’s
knowledge, without investigation, there are no other intellectual property
rights of Cree, Inc. licensed to C&C that are applicable to the SiC
manufacturing process as used by Jesperator. Jesperator agrees to indemnify and
hold harmless C&C from and against any and all claims, damage or liability
(including costs and attorney’s fees) arising from any claim or legal action
alleging that intellectual property of Jesperator infringes upon or violates the
intellectual property rights of another. C&C agrees to indemnify and hold
harmless Jesperator from and against any and all claims, damage or liability
(including costs and



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

attorney’s fees) arising from any claim or legal action relating to a breach or
alleged breach of the warranties made by C&C in this paragraph 5.9. In the event
that either Jesperator or C&C becomes aware of a potential or claimed
infringement of the intellectual property rights of third parties, the parties
will consult in good faith to determine the means most likely to avoid any
adverse effect on the parties’ performance under this Agreement.

6. Mutual Nondisclosure Agreement.

Okmetic OYJ and C&C executed a separate Mutual Nondisclosure Agreement on the
4th day of December 2001 (the “MNDA”) and are bound by the terms and conditions
contained therein. Jesperator and C&C hereby agree to be bound by the terms of
the MNDA and agree to extend the terms of the MNDA to cover any and all
disclosures made in connection with this Agreement. The terms of the MNDA are
hereby incorporated in full into this Agreement by this reference as though set
out herein.

7. General

7.1 Entire Agreement. This Agreement (which includes any Exhibits referenced
herein) and the MNDA, constitute the complete and exclusive statement of the
agreement of the parties and supersedes all prior written or oral agreements
between the parties concerning the matters covered therein.

7.2 Amendment and Waiver. The failure of either party to enforce its rights
under this Agreement at any time for any period shall not be construed as a
waiver of such rights. It is the intention of the parties that the terms of this
Agreement be controlling over any additional or different terms of any purchase
order, confirmation, invoice or similar document, and that any amendment or
waiver of any provision of this Agreement shall be effective only if made in
writing clearly stating the intent to amend or waive such provision which is
signed by both parties. No waiver by a party of any right or remedy in respect
of any occurrence or event on one occasion by either party shall be deemed a
waiver of such right or remedy in respect of such occurrence or event or any
other occasion by such party. This Agreement shall not be amended, modified or
altered except pursuant to a document signed by both parties.

7.3 Affiliates. Neither party shall permit any “Affiliate” of such party (as
defined below) to act or fail to take action when such action or failure to take
action, if by the party, would be a breach of this Agreement. For purposes of
this Agreement, “Affiliate” of a designated party means any individual,
corporation, partnership, limited liability company or other business entity
which controls, is controlled by, or is under common control with the designated
party, whether directly or through one or more intermediaries. For purposes of
this definition “controlled” and “control” mean ownership of a controlling
interest of the voting capital stock or other interest having voting rights with
respect to the election of the board of directors or similar governing
authority.

7.4 Severability. The invalidity or unenforceability of any particular provision
of this Agreement shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provisions were omitted.

7.5 Assignment. Neither this Agreement nor any rights hereunder may be assigned
by either party without the other party’s prior written consent, which consent
shall not be unreasonably withheld, provided any conditions or restrictions on
shares of Common Stock issued by Jesperator to C&C pursuant to Section 3 of this
Agreement shall in any event be binding upon any assignee of C&C. Any attempted
assignment in violation of this Section 7.5 is void and shall constitute a
breach of this Agreement. This Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and permitted assigns.



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

7.6 Public Announcements. Neither party shall issue any press release or
otherwise make any public announcement concerning this Agreement without the
prior consent of the other party, except as may be required by law. Neither
party shall use the name of the other party in any advertising, marketing or
similar material without the other party’s prior written consent.

7.7 Injunctive Relief. The parties acknowledge and agree that in the event of a
breach of the Agreement, in addition to any other rights and remedies available
to it at law or otherwise, the parties shall be entitled to seek equitable
relief in the form of a temporary restraining order (“TRO”) from any court of
competent jurisdiction; provided however, that in the event a TRO is obtained,
the parties shall request that any hearing on the merits of the dispute shall be
stayed pending arbitration of the dispute as provided in Section 7.9.

7.8 Governing Law. This Agreement and the performance hereunder shall in all
respects be governed by the substantive laws of Sweden without regard to its
conflicts of law rules. The parties expressly exclude the applicability of the
United Nations Convention on Contracts for the International Sale of Goods.

7.9 Arbitration; Choice of Venue; Consent to Jurisdiction. All disputes arising
in connection with this Agreement, including, without limitation, disputes
concerning or related to the enforceability of the arbitration provisions
contained herein or as to whether any matter is subject to arbitration pursuant
to this Agreement, shall be finally settled under the rules of the Swedish
Chamber of Commerce in Stockholm, Sweden, by one or more arbitrators, appointed
in accordance with said rules. Arbitration proceedings will be conducted in
English. The award and any order of the arbitrator(s) shall be final and binding
on all parties to such arbitration and judgment thereon may be entered in any
court having jurisdiction thereof. Each party consents to the personal and
subject matter jurisdiction of the arbitration proceedings as provided herein
and waives any defense based upon forum non conveniens or lack of personal or
subject matter jurisdiction. Each party acknowledges, agrees and represents that
the provisions contained in Sections 7.8 and 7.9 with respect to governing law,
arbitration, choice of venue and jurisdiction, as well as the remaining
provisions of this Agreement, have been negotiated and entered into voluntarily
after consultation by each party with its legal counsel and with a full
understanding of the business and legal consequences of such provisions and this
Agreement.

7.10 Notices. All notices under this Agreement shall be in writing and addressed
to the other party at the address first set out above or to such other address
as the party may hereafter designate by notice under this Agreement. All notices
so addressed shall be deemed given (i) four (4) days after sending by
international overnight carrier with receipt confirmation from such carrier, or
(ii) when sent via facsimile if receipt is acknowledged, or (iii) otherwise when
actually received.

7.11 Conditions. This agreement is subject to closing and funding of the
“Jesper” project financing, related to equity investment into Jesperator by
financial investors, with the purpose of carrying out the industrialization plan
of Jesperator’s SiC activities.

IN WITNESS WHEREOF, the parties have executed this Agreement by and through
their duly authorized representatives.

 

JESPERATOR AB       CHARLES & COLVARD, LTD. By:  

/s/ Asko Vehanen

    By:  

/s/ Robert S. Thomas

  Asko Vehanen, CEO       Robert S. Thomas, President



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Exhibit A

SPECIFICATIONS:

A deliverable unit is defined as a slab of 6H SiC material that is 2 or more
inches in diameter cut to a thickness of 4.3mm, or as specified in a separate
letter from C&C to Jesperator 30 days prior to the start of each month. The
thickness of said slabs will be 3.6mm or 4.3mm or 5.2mm or 6.3mm, or different
as may be agreed by both parties. The material will be graded by C&C raw
material graders upon receipt by C&C and classified according to color, tone and
defects. Each piece delivered by Jesperator to C&C will have an individualized
serial number affixed to it. During phases 1, 2 and 3 (Exhibit B) Jesperator has
an option to deliver 2” diameter products in boules, without slicing into slabs
with specified thickness as stated above.

Color and Tone of acceptable material:

The acceptable color is *****, the acceptable tone is very light (“10” according
to C&C current grading standards). During the phase 1 (Exhibit B), the
acceptable tone is also ***** (“20” according to C&C current grading standards)
or ***** (“11” according to C&C current grading standards). It is the goal that
at least one (1) boule of material produced during the R&D period will be a
color and tone that is lighter than the color/tone of the current master boule
used by C&C. This boule will then become the color/tone master boule that future
acceptable production is evaluated against.

Defects:

SiC that is deemed acceptable according to color and tone will be graded for
defects. A defect is any internal inclusion that prevents the material from
being used as a moissanite jewel. The defects will be measured as a percentage
of the total piece of material. Reference boule ***** (C&C assigned serial
number) delivered to C&C ***** contained ***** defect free material (picture
attached).

Useable material will be the total gram weight of the acceptable material
reduced by the percentage of defects.

Price calculation:

Grams of acceptable material × (1-defect %) = Grams of Useable Material × Price
per Gram = Price

During the period February 28, 2005 to February 28, 2006, boules that are at
least *****useable will be deemed for price purposes as ***** useable.
Commencing March 1, 2006, the actual percentage of useable material shall be
used for price purposes and any boules that are nonconforming product will not
be priced. Boules that are not ***** useable but that are not made available for
return to Jesperator as nonconforming product will be evaluated for price using
the formula above.

Nonconforming product: Material shipped to C&C, where the defect-free material
fraction is less than ***** of a boule.



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Exhibit B

PRICING AND MINIMUM PURCHASE QUANTITIES

General Provisions:

Prior to March 1, 2006, any boule containing less than 100% but at least *****
useable material shall be treated as 100% useable material for quantity purchase
and pricing purposes. Commencing March 1, 2006, the price of any boule
containing less than 100% useable material, as set forth in Exhibit A shall be
adjusted as set forth in Exhibit A.

Phase 1: C&C will pay ***** within 10 days of signing this Agreement as a first
payment for a five month ***** Research and Development (R&D) effort by
Jesperator that starts March 1, 2005. This effort is to improve color, tone and
defect rate of the material. The color of the recently supplied material was
acceptable, while the tone was at the lower end of acceptability. The defect
rate was *****. This minimum quality is described in detail under Exhibit A
“Specifications”. During this period Jesperator will supply C&C with five
samples 2 to 2  1/4 inches in diameter and 5.2mm thick (Phase 1). The second and
final ***** R&D payment will be made by C&C within 10 days of receipt of the
fifth material sample.

Upon mutual agreement that the sample material generated during the R&D period
is of acceptable quality the companies will designate from the sample material a
color/tone master boule for which the useable material of that boule will be the
minimum acceptable color/tone of future purchases. Defects will be evaluated on
each individual piece of material.

Phase 2: Starting August 1, 2005 C&C will purchase minimum ***** grams and
minimum subject to capacity ***** grams of material per week from Jesperator at
***** per gram with graded boules containing a minimum of ***** of useable
material per the specifications in Exhibit A. If the useable portion of the
boule is less than ***** of the total weight of the boule and C&C does not
reject the boule as nonconforming product set forth in Exhibit A, then C&C will
only pay for the grams of useable material contained within the boule.

Phase 3: Starting December 1, 2005, C&C will purchase a minimum ***** grams and
minimum subject to capacity ***** grams per week from Jesperator at ***** per
gram with each boule containing a minimum of ***** of useable material. If the
useable portion of the boule is less than ***** of the total weight of the boule
and C&C does not reject the boule nonconforming product set forth in Exhibit A,
then C&C will only pay for the grams of useable material contained within the
boule.

Phase 4: Starting April 1, 2006 C&C’s purchases will increase to a minimum *****
grams and minimum subject to capacity ***** grams per week at ***** per gram of
useable material.

Phase 5: Starting July 1, 2006 C&C’s purchases will increase to a minimum *****
grams and minimum subject to capacity ***** grams of per week at ***** per gram
of useable material.

Phase 6: Starting July 1, 2007, subject to Jesperator having made an
industrialization decision and having moved its SiC activities from the current
locations to a planned industrial facility C&C will purchase a minimum *****
grams and minimum subject to capacity of ***** grams per week at a price of
***** per gram of useable material. Should this condition not become valid,
delivery conditions as defined in Phase 5 above shall remain in force, until the
said condition will be met. In such case, however, the price of the products
will be set at ***** per gram.



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Additional Term: Should there be an Additional Term, C&C will purchase a minimum
***** grams and a minimum subject to capacity (subject to possible increase to
***** of C&C’s SiC requirements in any quarter pursuant to Section 2.1 of this
Agreement) of ***** grams per week at ***** per gram of useable material.

 

min obligation

  

min subject to capacity

                        

phase #

  

gram/week

  

gram/week

   duration,
weeks   

asp $/g

  

sales, $

  

tot grams

  

start step

   comments 1    *****    *****    21    *****    *****    *****    March 2005
   R&D phase 2    *****    *****    17    *****    *****    *****    Aug. 2005
   3    *****    *****    17    *****    *****    *****    Dec. 2005    4   
*****    *****    13    *****    *****    *****    April 2006    5    *****   
*****    52    *****    *****    *****    July 2006    6    *****    *****    52
   *****    *****    *****    July 2007       total steps 1 through 6       171
   *****    *****    *****       7    *****    *****    208    *****    *****   
*****    July 2008    option of
C&C



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Exhibit C

IPR RELATED TO SECTION 5.9

*****



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Appendix 2 of the Amendment

EXHIBIT B PRICING AND PURCHASED QUANTITIES

General Provisions:

During Phases 2, 3, 4 and 5.a any boule containing less than 100% but at least
*****% useable material shall be treated as 100% useable material for quantity
purchase and pricing purposes. Commencing Phase 5.b, the price of any boule
containing less than 100% Useable Material, as set forth in Exhibit A in the
Agreement shall be adjusted as set forth in said Exhibit A. During Phases 3.b, 4
and 5.a, it will be acceptable to ship boules as whole ingots.

Each Phase has an indicative planned date for Phase start and duration. It is
understood that C&C will purchase the quantities herein proportionally per month
over the duration of each stated phase; Provided however, it is understood by
both Parties, that C&C is contractually obligated to purchase no less than 50%,
by dollar volume, of its SiC requirements in each calendar quarter from another
supplier, and subsequent to January 1, 2009 C&C may provide advance notice to
Norstel if a modification of the indicated quantity is required to avoid a
breach of the C&C contractual obligation; provided further however, in such
event, C&C shall purchase no less than *****% of its SiC requirements in each
quarter from Norstel. Such advance notice from C&C must be given a minimum of 12
weeks in advance. In case such advance notice is given the parties agree to
negotiate a new amendment to the Agreement so that the agreed minimum purchase
commitment of this Exhibit B is fulfilled.

Phase 1: Has been fully completed by the Parties.

Phase 2: Has been fully completed by the Parties.

Phase 3.a: Norstel has shipped ***** grams of Phase 3 deliveries as of 29 Feb
2008.

Phase 3.b: C&C will purchase an aggregate amount of ***** grams of Usable
Material from Norstel at $***** per gram.

Phase 4: C&C will purchase an aggregate amount of ***** grams of Usable Material
from Norstel at $***** per gram.

Phase 5.a: C&C will purchase an aggregate amount of ***** grams of Usable
Material from Norstel at $***** per gram.

Phase 5.b: C&C will purchase an aggregate amount of ***** grams of Usable
Material from Norstel at $***** per gram.

Phase 5.c: C&C will purchase an aggregate amount of ***** grams of Usable
Material from Norstel at $***** per gram.

Phase 6: C&C will purchase an aggregate amount of ***** grams of Usable Material
from Norstel at $***** per gram.



--------------------------------------------------------------------------------

REDACTED – OMITTED MATERIAL HAS BEEN SEPARATELY FILED WITH THE COMMISSION
PURSUANT TO RULE

24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, AND IS DENOTED HEREIN
BY *****

 

Phase 7: C&C maintains an option to purchase an aggregate amount of ***** grams
of Usable Material from Norstel at $***** per gram.

 

Phase #

  

Planned Phase start

   Planned
duration
(weeks)   

Quality limit for 100%
invoicing

  

price $/g

   sales, $   

Usable Material, grams

   comments 1    14.2.2005       N/A    *****    100,000    *****    completed 2
   1.1.2006       *****    *****    103,000    *****    completed 3.a   
9.4.2007       *****    *****    138,208    *****    completed 3.b    1.3.2008
      *****    *****    45,936    *****    On-going 4    1.4.2008    15    *****
   *****    300,300    *****    5.a    14.7.2008    24    *****    *****   
762,300    *****    5.b    1.1.2009    52    *****    *****    1,501,500   
*****    5.c    1.1.2010    10    *****    *****    399,000    *****    6   
15.3.2010    80    *****    *****    4,562,000    *****    Total               
7,913,144    *****    7    26.9.2011    208    *****    *****    12,500,000   
*****    C&C
option